                          Case 3:20-cv-01035-SI Document
DocuSign Envelope ID: 748F070F-8270-400A-A220-EA5088A20CB2   44   Filed 07/14/20   Page 1 of 9




          Matthew Borden, pro hac vice application pending
          borden@braunhagey.com
          J. Noah Hagey, pro hac vice application pending
          hagey@braunhagey.com
          Athul K. Acharya, OSB No. 152436
          acharya@braunhagey.com
          Gunnar K. Martz, pro hac vice application pending
          martz@braunhagey.com
          BRAUNHAGEY & BORDEN LLP
          351 California Street, Tenth Floor
          San Francisco, CA 94104
          Telephone: (415) 599-0210
          Kelly K. Simon, OSB No. 154213
          ksimon@aclu-or.org
          AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
          P.O. Box 40585
          Portland, OR 97240
          Telephone: (503) 227-6928
          Attorneys for Plaintiffs

                                       UNITED STATES DISTRICT COURT

                                            DISTRICT OF OREGON

                                             PORTLAND DIVISION

          INDEX NEWSPAPERS LLC, a Washington                 Case No. 3:20-cv-1035-SI
          limited-liability company, dba PORTLAND
          MERCURY; DOUG BROWN; BRIAN
          CONLEY; SAM GEHRKE; MATHIEU                        DECLARATION OF MATHIEU LEWIS-
          LEWIS-ROLLAND; KAT MAHONEY;                        ROLLAND REGARDING EVENTS OF
          SERGIO OLMOS; JOHN RUDOFF;                         JULY 12, 2020
          ALEX MILAN TRACY; TUCK
          WOODSTOCK; JUSTIN YAU; and those
          similarly situated,
                         Plaintiffs,
                 v.
          CITY OF PORTLAND, a municipal
          corporation; and JOHN DOES 1-60, officers
          of Portland Police Bureau and other agencies
          working in concert,
                         Defendants.



          PAGE 1 – DECLARATION OF MATHIEU LEWIS-ROLLAND RE: JULY 12, 2020
                          Case 3:20-cv-01035-SI Document
DocuSign Envelope ID: 748F070F-8270-400A-A220-EA5088A20CB2     44    Filed 07/14/20     Page 2 of 9




                   I, Mathieu Lewis-Rolland, declare:

                   1.     I am an Oregon resident who lives in the City of Portland. I am a freelance

          photographer and photojournalist who has covered the ongoing Portland protests. I am a plaintiff

          in this case and helped secure a temporary restraining order from the Court protecting journalists

          and legal observers from being targeted by the Portland Police Bureau and other police agencies

          working with PPB. If called as a witness, I could, and would, testify competently to the facts

          below.

                   2.     I covered the protests in downtown Portland on the night of July 11 into the early

          morning of July 12, 2020.

                   3.     I was present in a journalistic capacity. I carried a large Nikon D850 DSLR

          camera attached to a 85mm lens. My cellphone was attached to the hotshoe on top of my camera.

          Because I knew that the Court had ordered the police to stop using violence against journalists

          and legal observers, I wore a t-shirt that said “PRESS” in big block letters on both sides.

                   4.     At the time the following events took place, I was taking care to remain in a well-

          lit area so that the police could read my shirt, and so that it would be clear I was there only to

          document the protesters and their interaction with police and federal officials. I did not

          participate in the protests.
                   5.     A true and correct copy of a video that I livestreamed from my cellphone to

          Facebook starting at 1:54 a.m. on July 12 is available at the following URL:

          https://www.facebook.com/MathieuLewisRolland/videos/10218671503762415/. It accurately

          depicts the events recounted below.

                   6.     At the beginning of the video, I was on SW 3rd Avenue in front of the federal

          courthouse, facing north. A company of federal troops was emerging from the courthouse,

          shooting tear gas and impact projectiles at protesters in Lownsdale Square.

                   7.     At 0:12-0:14, an officer shouting “GET BACK, GET BACK!” shoved me with

          his gun. In the video, his shadow is visible on the ground. I moved back, but continued my video.




          PAGE 2 – DECLARATION OF MATHIEU LEWIS-ROLLAND RE: JULY 12, 2020
                          Case 3:20-cv-01035-SI Document
DocuSign Envelope ID: 748F070F-8270-400A-A220-EA5088A20CB2     44   Filed 07/14/20      Page 3 of 9




                 8.      At 0:43-0:48, I turned to the south and realized that federal troops were streaming

          out of the Justice Center as well as the federal courthouse. At this point there were 50-100 federal

          troops all around me. This is a large number; I usually see, at the most, only 20-30 federal troops

          on any given night.

                 9.      At 1:05-1:07, a federal agent in a black uniform raised his gun, aimed it directly at

          me, and then lowered it again. I shall refer to this agent as Agent Doe in the rest of this

          declaration. Agent Doe’s uniform had the words “POLICE DHS” over his left breastpocket and a

          shield on his right shoulder that said “Federal Protective Service.” This is a true and correct copy

          of a photograph that I captured with my Nikon camera of Agent Doe aiming at me:




                 10.     After this, I began moving west, in the direction the troops were pushing

          everyone. I remained to the south of the crowd to avoid being mistaken for a part of it, and I

          continued documenting the events taking place.

                 11.     By 2:55 in the video, I had moved almost all the way to SW 4th Avenue, well past

          what I understand is the extent of federal property. Agent Doe and several other federal agents


          PAGE 3 – DECLARATION OF MATHIEU LEWIS-ROLLAND RE: JULY 12, 2020
                          Case 3:20-cv-01035-SI Document
DocuSign Envelope ID: 748F070F-8270-400A-A220-EA5088A20CB2   44   Filed 07/14/20     Page 4 of 9




          continued to push protesters and everyone else westward. This is a true and correct copy of a

          photograph I took of Agent Doe with my Nikon camera at around the same time as 2:55 in the

          video:




                   12.   At 3:07-3:08 in the video, Agent Doe can be seen on the right side of the frame

          taking aim at me. I was not aware that he was doing so at the time.

                   13.   At 3:10-3:11 in the video, around 1:58 a.m., I turned so that my right side was

          facing Agent Doe. At that point, I was shot 10 times from Agent Doe’s direction. I was hit on my

          right elbow, the right side of my torso, and my back. The areas where I was shot are all above my

          waist. At the time I was shot, I was photographing what other officers and protesters were doing.

          I was not posing any type of threat to Agent Doe or anyone else. I was not even facing him.




          PAGE 4 – DECLARATION OF MATHIEU LEWIS-ROLLAND RE: JULY 12, 2020
                          Case 3:20-cv-01035-SI Document
DocuSign Envelope ID: 748F070F-8270-400A-A220-EA5088A20CB2   44   Filed 07/14/20     Page 5 of 9




                 14.     This is a true and correct copy of a photograph of my right side on the evening of

          July 12, 2020. It shows one large laceration and two smaller contusions:




          PAGE 5 – DECLARATION OF MATHIEU LEWIS-ROLLAND RE: JULY 12, 2020
                          Case 3:20-cv-01035-SI Document
DocuSign Envelope ID: 748F070F-8270-400A-A220-EA5088A20CB2   44   Filed 07/14/20    Page 6 of 9




                 15.     The following is a true and correct copy of a photograph of my right elbow, taken

          at the same time, showing one laceration on my elbow:




          PAGE 6 – DECLARATION OF MATHIEU LEWIS-ROLLAND RE: JULY 12, 2020
                          Case 3:20-cv-01035-SI Document
DocuSign Envelope ID: 748F070F-8270-400A-A220-EA5088A20CB2   44   Filed 07/14/20    Page 7 of 9




                 16.     The following is a true and correct copy of a photograph of my left side, showing

          two large lacerations on my back and four smaller contusions on my left side:




          PAGE 7 – DECLARATION OF MATHIEU LEWIS-ROLLAND RE: JULY 12, 2020
                          Case 3:20-cv-01035-SI Document
DocuSign Envelope ID: 748F070F-8270-400A-A220-EA5088A20CB2    44    Filed 07/14/20      Page 8 of 9




                 17.     Later, I returned to the intersection where I was shot and recovered three hard

          plastic rounds that are either the rounds that hit me or very similar. This is a true and correct copy

          of a photograph I took of those rounds:




          PAGE 8 – DECLARATION OF MATHIEU LEWIS-ROLLAND RE: JULY 12, 2020
                          Case 3:20-cv-01035-SI Document
DocuSign Envelope ID: 748F070F-8270-400A-A220-EA5088A20CB2   44    Filed 07/14/20     Page 9 of 9




                 18.      The bullets I was hit with were so hard, and were shot with such velocity, that

          they ripped my shirt in at least two places. This is a true and correct copy of a photograph of my

          shirt showing the two rips:




                 I declare under penalty of perjury under the laws of United States of America that the

          foregoing is true and correct.



          Dated: July 13, 2020                                    _______________________________
                                                                          Mathieu Lewis-Rolland




          PAGE 9 – DECLARATION OF MATHIEU LEWIS-ROLLAND RE: JULY 12, 2020
